

115 HR 2428 IH: Accurate Workplace Injury and Illness Records Restoration Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2428IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Takano (for himself, Mr. Scott of Virginia, Mr. Courtney, Mr. Norcross, Ms. Bonamici, Mr. Soto, Mr. Sablan, Ms. Wilson of Florida, Mr. DeSaulnier, Ms. Shea-Porter, Mr. Polis, Mr. Gene Green of Texas, Mr. Espaillat, Mr. Visclosky, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Occupational Safety and Health Act of 1970 to clarify when the time period for the
			 issuance of citations under such Act begins and to require a rule to
			 clarify that an employer’s duty to make and maintain accurate records of
			 work-related injuries and illnesses is an ongoing obligation.
	
 1.Short titleThis Act may be cited as the Accurate Workplace Injury and Illness Records Restoration Act. 2.Period for issuance of a citationSection 9(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 658(c)) is amended by adding at the end the following: For purposes of this subsection, a violation continues to occur for as long as an employer has not satisfied the requirements, rules, standards, orders, and regulations referenced in subsection (a)..
		3.Rulemaking
 (a)Rule requiredNot later than 180 days after the date of enactment of this Act, the Occupational Safety and Health Administration shall issue a final rule amending its recordkeeping regulations under section 8(c) of the Occupational Safety and Health Act to clarify that—
 (1)the duty to make and maintain accurate records of work-related injuries and illnesses is an ongoing obligation;
 (2)the duty to make and maintain such records continues for as long as the employer is required to keep records of the recordable injury or illness; and
 (3)such duty does not expire solely because the employer fails to create the necessary records when first required to do so.
 (b)AuthorizationSubsection (a) shall be considered a specific authorization by Congress in accordance with section 801(b)(2) of title 5, United States Code, with respect to the issuance of a new recordkeeping rule.
			